 

 

ED

FILED
U.S. OTHE
AUGUSTA Hes Re

2 7 AN Os:
FOR THE SOUTHERN DISTRICT OF GEORGIA OFEB27 AH 9:33

DUBLIN DIVISION CLERK i t |

IN THE UNITED STATES DISTRICT COURT

ARNE SOREIDE, )
Petitioner,
v. CV 320-005
STACY N. STONE, Warden,
Respondent.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which objections have been filed. (Doc. no. 5.)
Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge
as its opinion, DISMISSES the petition filed pursuant to 28 U.S.C. § 2241, and CLOSES

this civil action.

SO ORDERED this x "De of Fob. , 2020, at Augusta, Georgia.

   
 

 

UNITED S D STATES DISTRICT TTUBCE

 
